Citation Nr: 0210449	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  00-12 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to a compensable rating for a crush injury to the 
left hand with laceration of the middle finger.  


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1983 to August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the RO 
that denied entitlement to a compensable rating for residuals 
of a crush injury of the left hand with a laceration of the 
middle finger.  The RO also denied entitlement to a 
compensable rating for tendonitis of the left shoulder.  The 
veteran filed a timely Notice of Disagreement with the rating 
Board's decision denying both of these issues, and was 
thereafter provided with a statement of the case in regard to 
both issues in January 2000.  The veteran's substantive 
appeal regarding both issues was received in June 2000.  

In a rating decision dated in September 2000, the RO 
increased the evaluation for the veteran's left shoulder 
disorder to 10 percent disabling, effective April 22, 1999.  
In an October 2000 statement, the veteran indicated that he 
wished to withdraw the issue of an increased rating for his 
left shoulder disorder from appellate consideration.  
Accordingly, only the issue of entitlement to a compensable 
rating for a crush injury to the left hand with laceration of 
the middle finger is now before the Board for appellate 
consideration.  


FINDING OF FACT

The veteran failed, without good cause, to report for a 
September 2001 VA examination that was necessary for the 
proper adjudication of his claim for a compensable rating for 
the residuals of a crush injury to the left hand.  



CONCLUSION OF LAW

Entitlement to a compensable evaluation for the residuals of 
a crush injury to the left hand is not established.  
38 C.F.R. § 3.655 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In an August 2001 letter, the RO informed the veteran of the 
provisions of the VCAA and the relevance of this legislation 
to his current claim.  Moreover, the veteran had been 
informed of the pertinent law and regulations governing the 
current claim in a statement of the case dated in January 
2000 and in supplemental statements of the case dated in 
September 2000, and December 2001.  These communications, as 
well as the Board's remand served to advise him of the 
evidence needed to substantiate his claim.  It is also noted 
that the supplemental statement of the case dated in December 
2001 provided the veteran with the provisions of 38 C.F.R. 
§ 3.655 pertaining to the consequences of failing to report 
for a VA examination.  The VA has undertaken to obtain all 
relevant evidence, and there is no question as to who is 
responsible for obtaining what evidence.  Further efforts to 
comply with the requirements of the VCAA have been frustrated 
by the veteran's refusal to appear for a VA medical 
examination to determine the current severity of his left-
hand disability.  Because of the lack of response, there is 
no reasonable possibility that further efforts could aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2002).

                                                    II.  
Factual Basis 

Service medical records reveal that the veteran sustained a 
crushed injury to his left hand in June 1991, during service.  
There was avulsion and laceration of the left middle finger, 
but no fracture.  There was some decreased strength in the 
left hand initially, but this gradually returned with no 
functional impairment of the left hand thereafter.  

In a rating action dated in November 1993 the RO granted 
service connection for a crush injury to the left hand with 
laceration of the middle finger.  A noncompensable rating was 
assigned for this disability, effective August 30, 1993.  
Private clinical records indicate that the veteran was seen 
in May 1999 with complaints that included pain and discomfort 
in his left hand.  Evaluation revealed a complaint of a 
cracking sensation in the left hand that could not be 
localized.  Pain in the left third finger was noted.  There 
was instability of the ulnar ligaments of the 3rd finger at 
the proximal interphalangeal joint.  The veteran was to be 
referred to a hand surgeon.  

On a June 1999 VA examination of the veteran's left hand he 
described a snapping sensation that occurred when he used his 
left hand and a sensation that the proximal interphalangeal 
joint may dislocate at times.  It was reported that he was 
scheduled to see a surgeon about this problem, but had been 
prevented by work requirements from keeping this appointment.  
He was not currently under active treatment for his hand 
disability.  Evaluation revealed a normal contour of the left 
hand and there was no swelling, tenderness, or discoloration.  
There was a 4 centimeter scar crossing the third 
metacarpophalangeal joint dorsally.  A small lump, measuring 
2 or 3 millimeters in diameter was reported residing in the 
subcutaneous tissue over the end of the metacarpal head.  
This was nontender.  The proximal interphalangeal joint had 
normal appearance and the ligaments were stable in extension 
and flexion.  There were no signs of any potential 
dislocation or subluxation.  Motion of all the joints of the 
left hand and fingers was normal and painless.  There was a 
loud snapping sound on flexion and extension that the 
examiner believed was coming from the palm and this was 
believed to occur from the flexor tendon activity in the 
middle of the palm.  The veteran believed it was coming from 
the proximal interphalangeal joint.  X-rays of the hand 
appeared to be normal.  The impression was trigger finger 
phenomena of the left long finger, unrelated to injury in 
service.  

During private treatment in February 2000 the veteran 
complained of triggering or clicking in the left long finger 
with discomfort in the proximal interphalangeal joint and 
mild looseness.  Examination of the left long finger revealed 
a scar on the dorsal aspect as well as a pigmented area on 
the extensor tendon that was probably an old suture.  There 
was clicking palpated on the volar aspect of the left long 
finger with pain elicited along the flexor tendon and Z-1 
pulley.  The joint appeared to be stable, but slight wobbling 
was noted.  The veteran was told that he had synovitis 
involving the flexor tendon of the left long finger.  He was 
also noted to have tendonitis.  He was said to need surgical 
release and debridement.  

In a July 2001 memorandum the veteran's represent stated, 
essentially, that the veteran's case was not ready to go 
before the Board because the most recent VA examination in 
June 1999 was not completely adequate.  It was emphasized in 
this regard that the examiner on that occasion failed to 
indicate whether the veteran's left hand scars were tender or 
painful.  The veteran's representative requested that a 
further VA examination be conducted to ensure that the 
veteran's left hand disability was adequately evaluated.  

Accordingly, the Veteran was scheduled for a VA examination 
of his service connected left-hand disability in September 
2001.  The record contains a computer-generated sheet that 
indicates that the veteran failed to report for this 
examination.  It was further that the VA placed a call to the 
veteran at his residence in an attempt to reschedule this 
examination, but the veteran did not answer.  A message was 
therefore left on his message machine but the veteran did not 
respond.  It was also reported that a letter had been sent to 
the veteran and that letter had not been returned as 
undeliverable.  
                                                     II.  
Legal Analysis

Under the provisions of 38 C.F.R. § 3.655(a)(b) (2002), When 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause fails to 
report for such an examination or reexamination and a 
claimant, action shall be taken in accordance with paragraph 
(b) or (c) of this section as appropriate.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member etc.  For purposes of this section, the terms 
examination and reexamination include periods of hospital 
observation when required by the VA.  
(b) Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  

In June 2001 the veteran's representative urged that the 
veteran be afforded a further VA examination of his left-hand 
disability since the scarring on his left hand had not been 
thoroughly evaluated and described in the previous 
examination.  VA scheduled a further examination of the 
veteran's left hand disability, including the scarring, in 
September 2001.  The veteran, without any explanation, failed 
to appear for this examination and all attempts to 
subsequently contact him to reschedule this evaluation have 
met with no response.  

The Board agrees with the veteran's representative that the 
scarring in question is an integral part of his service-
connected disability.  Therefore, the scheduled examination 
was necessary to properly adjudicate his claim.  

As noted above, the provisions of 38 C.F.R. § 3.655(b) 
require that when, without good reason, a veteran fails to 
report for an examination necessary to properly adjudicate a 
claim for an increased rating that claim shall be denied.  
Since that is the case in regard to the veteran's current 
claim, an increased rating for the veteran's service 
connected left-hand disability must be denied.  


ORDER

Entitlement to a compensable rating for a crush injury to the 
left hand with laceration of the middle finger is denied.  





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

